         Case 19-70353 Document 25 Filed in TXSB on 11/06/19 Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

IN RE: IRENE CASTILLO,                                Case No.: 19-70353
                                                      Chapter 13
                                                      Judge: EDUARDO V RODRIGUEZ
                Debtor.                      /

                          OBJECTION TO CONFIRMATION OF PLAN

       Comes The Bank of New York Mellon, as Indenture Trustee, for Mid-State Capital

Corporation 2004-1 Trust (“Secured Creditor”) by and through its undersigned attorneys, and for

its Objection to Confirmation of Debtor’s Chapter 13 Plan, herein states and alleges as follows:

       1.      This Court has exclusive jurisdiction over this proceeding. The Debtor filed their

Petition under Chapter 13 of the United States Bankruptcy Code on or about September 3, 2019.

       2.      The Bank of New York Mellon, as Indenture Trustee, for Mid-State Capital

Corporation 2004-1 Trust is a secured creditor holding a secured claim against Debtor’s real

property located at 1603 Tulipan Ave., Mission, TX 78572. The amount of the claim as of the

date of filing will be set forth in Creditor's Proof of Claim.

       3.      The Proposed plan fails to provide for Creditor’s treatment.

       4.      The Plan fails to provide for an arrearage to Secured Creditor. The correct

estimated arrearage as of the date of filing is $13,532.45. The Plan should be modified to

provide for the arrearage to Secured Creditor.

       5.      The Plan fails to provide for a monthly payment to Secured Creditor. The correct

monthly payment is $741.68. The Plan should be modified to provide for the monthly payment

to Secured Creditor.

       4.      The Plan has not been filed in good faith and should not be confirmed.
         Case 19-70353 Document 25 Filed in TXSB on 11/06/19 Page 2 of 3



        WHEREFORE, The Bank of New York Mellon, as Indenture Trustee, for Mid-State

Capital Corporation 2004-1 Trust prays that its Objection to Confirmation of Plan be sustained,

and for all proper relief.

Dated: November 6, 2019.                     Respectfully submitted,

                                             AKERLY LAW PLLC

                                             By:    /s/ Bruce W. Akerly
                                                    Bruce W. Akerly
                                                    Texas Bar No. 00953200

                                             878 S. Denton Tap Road, Suite 100
                                             Coppell, Texas 75019
                                             (469) 444-1878 Main
                                             (469) 444-1864 Direct
                                             bakerly@akerlylaw.com

                                             COUNSEL FOR THE BANK OF NEW YORK
                                             MELLON, AS INDENTURE TRUSTEE, FOR
                                             MID-STATE CAPITAL CORPORATION 2004-1
                                             TRUST


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Objection to Confirmation of

Plan has been furnished to the parties on the attached Service List by electronic notice and/or by

First Class U.S. Mail on this 6th day of November, 2019.



                                                    /s/ Bruce W. Akerly
                                                    Bruce W. Akerly




                                                2
        Case 19-70353 Document 25 Filed in TXSB on 11/06/19 Page 3 of 3



                           SERVICE LIST (CASE NO. 19-70353)

By U.S. First Class Mail

Debtor – Pro Se
Irene Castillo
1603 Tulipan Ave.
Mission, TX 78572

By Electronic Service

Trustee
Cindy Boudloche
Chapter 13 Trustee
555 N Carancahua
Ste 600
Corpus Christi, TX 78401-0823

U.S. Trustee
US Trustee
606 N Carancahua
Corpus Christi, TX 78401




                                          3
